Citation Nr: 1041480	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-
connected synovitis and chondromalacia patella, right knee 
(hereinafter, "right knee disability").

2.  Entitlement to a rating in excess of 10 percent for service-
connected synovitis and chondromalacia patella, left knee 
(hereinafter, "left knee disability").

3.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected knee 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to March 
1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in October 2006 and June 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The Veteran provided testimony at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in June 2010.  A transcript 
of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision 
below, the Veteran's knee claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the Veteran's lumbar spine claim have 
been completed.

2.  The preponderance of the competent medical and other credible 
evidence of record is against a finding that the Veteran's 
current lumbar spine disorder was incurred in or otherwise the 
result of his active military service, to include as secondary to 
a service-connected disability.




CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by the 
Veteran's active service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in April 2008 that is clearly prior to 
the June 2008 rating decision that is the subject of this appeal.  
In pertinent part, this letter informed the Veteran of what was 
necessary to substantiate this service connection claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the Veteran was provided with the 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records, to the extent available.  Further, 
the Veteran had the opportunity to present evidence and argument 
in support of his claim, to include at the June 2010 Board 
hearing before the undersigned.  Although he indicated he had 
received treatment for his back from a Dr. A., whose records are 
not on file, he also testified that he "never asked him or 
questioned him about" the etiology of his claimed lumbar spine 
disorder.  See transcript p. 7.  In short, the Veteran clearly 
stated that Dr. A.'s records were not relevant to the etiology of 
his claimed lumbar spine disorder that is the focus of this 
decision.  VA has no obligation to seek evidence that is plainly 
not relevant, or plainly cumulative of evidence already of 
record.  See Counts v. Brown, 6 Vet. App. 473 (1994).  Nothing 
indicates the Veteran identified the existence of any other 
relevant evidence that has not been obtained or requested.  

Moreover, the Veteran was accorded a VA medical examination 
regarding this claim in May 2008 that included an opinion that 
addressed the etiology of his current lumbar spine disorder.  As 
this opinion was based upon both a medical evaluation of the 
Veteran, and an accurate understanding of his medical history 
based upon the examiner's review of the Veteran's VA claims 
folder, the Board finds that the findings are supported by an 
adequate foundation.  No competent medical evidence is of record 
that specifically refutes the findings of this VA examination, 
and the Veteran has not otherwise identified any prejudice 
therein.  Accordingly, the Board finds that this examination is 
adequate for resolution of this case.  Consequently, the Board 
finds that the duty to assist the Veteran has been satisfied in 
this case.

II.	Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a chronic disorder 
such as arthritis is manifest to a compensable degree within one 
year after separation from active service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307, 3.309 (2010).

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that his current lumbar spine 
disorder is secondary to his service-connected knee disabilities.  
Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

In the instant case, the Board finds that the preponderance of 
the competent medical and other credible evidence of record is 
against a finding that the Veteran's current lumbar spine 
disorder, diagnosed as chronic lumbar strain with degenerative 
disc disease and L5 radiculopathy, was incurred in or otherwise 
the result of his active military service, to include as 
secondary to a service-connected disability.

Initially, the Board acknowledges that the Veteran was treated 
for low back pain while on active duty in April 1980.  He was 
assessed with lumbosacral muscle strain at that time.  However, 
there was no indication of any subsequent treatment for back pain 
following that date.  In fact, the Veteran checked the box on 
Reports of Medical History completed in October 1981 and January 
1983 to indicate he had not experienced recurrent back pain.  
Moreover, his spine was clinically evaluated as normal on 
concurrent service examinations as well.  No chronic lumbar spine 
disorder was otherwise demonstrated in the post-service medical 
records until years after separation from service.

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

The Board also finds it significant that the Veteran did not 
claim he was seeking service connection for a low back disability 
at the time he originally claimed service connection for his 
bilateral knee disorders in March 2002.  If he had a chronic 
disability at that time, it would appear only logical that a 
claim would be made.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (A veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

The Board further notes that the Veteran's own contentions 
reflect that his lumbar spine disorder developed subsequent to 
his active service.  For example, he has contended that it is 
secondary to his service-connected knee disorders, and has not 
indicated the disability is directly related to active service.  
At his May 2008 VA medical examination he indicated that the back 
problems started approximately one year earlier.  

Finally, the Board observes that the only competent medical 
opinion to specifically address the etiology of the Veteran's 
lumbar spine disorder is that of the May 2008 VA medical 
examiner, who concluded that it was not at least as likely as not 
related to the service and there was no reason to relate the 
disability to the knees bilaterally.  As detailed above, the 
Board has already determined that this opinion is supported by an 
adequate foundation and is adequate for resolution of this case.  
Further, this opinion appears to be supported by the findings of 
a subsequent January 2010 VA medical examination of the Veteran's 
knees.  In pertinent part, this more recent examination report 
indicates the Veteran's lumbar spine disorder limited the range 
of motion of his knees; i.e., that the nonservice-connected 
lumbar spine disorder was aggravating the service-connected knee 
disorders, and not vice-versa.  Moreover, no competent medical 
opinion is of record that specifically refutes the opinion of the 
May 2008 VA examiner.

The Board notes that it does not doubt the sincerity of the 
Veteran in regard to his contentions of secondary service 
connection.  However, the impact one disability has upon another 
is not something subject to lay observation; a lay person can 
describe visible symptomatology, and whether an injury occurred, 
but cannot relate whether one disability caused or permanently 
aggravated another.  Such a relationship is of the type that 
competent medical evidence is required, and nothing in the record 
indicates the Veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical opinion.  
See 38 C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Moreover, this finding is supported by the 
recent holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010) in which the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held, in the context of a claimant 
contending secondary service connection, that the Veteran's own 
conclusory generalized statement that his service illness caused 
his present medical problems was not enough to entitle him to a 
medical examination.  If such a contention was not sufficient to 
warrant a medical examination, it is clear that it is not 
sufficient to warrant a grant of service connection.

The Board finds no other basis to warrant establishment of 
service connection for the Veteran's lumbar spine disorder.

While the Veteran maintains that he has a lumbar spine disorder 
related to his service-connected left and right knee 
disabilities, as a lay person he has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. at 495.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise. See Layno v. Brown, 6 Vet. App. 465 
(1994).  And although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, he is not competent to provide 
evidence as to more complex medical questions, as is the case 
here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical evidence 
of record is against the Veteran's claim for service connection 
for lumbar spine disorder, including as due to his service-
connected left and right knee disabilities, and his claim must be 
denied.


ORDER

Service connection for a lumbar spine disorder, to include as 
secondary to service-connected knee disabilities, is denied.


REMAND

The Board notes that the Veteran was accorded VA medical 
examinations that evaluated the severity of his service-connected 
bilateral knee disabilities in July 2006 and January 2010, and 
that various treatment records were obtained in conjunction with 
this case.  However, the Veteran has indicated the existence of 
outstanding medical records that are not on file.  For example, 
he indicated he had recent private treatment for his knees from 
Dr. Athey in Corvallis, Oregon, and no such records appear to be 
on file.  See transcript p. 6.  The focus of the appeal regarding 
the Veteran's service-connected knee disabilities is upon the 
current severity of these disabilities.  Consequently, unlike the 
claimed lumbar spine disorder discussed above, these medical 
records do appear relevant to the resolution of the Veteran's 
increased rating claims for his knee disabilities, and a remand 
is required to obtain such records.

The Board also notes that a March 2010 supplemental statement of 
the case (SSOC) regarding these claims indicates the RO reviewed 
outpatient treatment records from the Portland VA Medical Center 
(VAMC) that covered a period from December 2007 through March 
2010.  However, no such treatment records appear to be part of 
the record assembled for the Board's review and the Board is 
unable to locate the records in the claims file.  Under the law, 
VA medical records that are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and unmistakable 
error, even though such evidence was not actually in the record 
assembled for appellate review.   38 U.S.C.A. § 5103A(c)(2); Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.  
Therefore, a remand is also required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide the 
complete name and address for Dr. Athey 
in Corvallis, Oregon, and then obtain all 
medical records regarding the Veteran's 
treatment from Dr. Athey, and from any 
additional medical provider identified by 
the Veteran.

2.	Obtain all medical records regarding the 
Veteran's treatment at the VAMC in 
Portland for the period from December 
2007 to the present.  

All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which 
should be documented in the claims file.

3.	After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the Veteran's 
increased rating claims for his knee 
disabilities in light of any additional 
evidence added to the records assembled 
for appellate review.  If the benefits 
requested on appeal are not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be 
furnished an SSOC, which addresses all of 
the evidence obtained after the issuance 
of the last SSOC on these issues in March 
2010, and provides an opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


